Citation Nr: 1616430	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for an inguinal hernia scar.

2. Entitlement to an initial compensable rating for residuals of right great toenail removal.

3. Entitlement to an initial compensable rating for right foot hallux valgus.

4. Entitlement to an initial compensable rating for left foot hallux valgus.

5. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to April 2009.  Initially, the Board notes that by way of a July 2009 administrative decision, the Department of Veterans Affairs (VA) determined that the Veteran's service from November 19, 1998, to March 6, 2006, was honorable; however, his service from March 7, 2006, to April 3, 2009, was dishonorable and a bar to VA benefits under 38 C.F.R. § 3.12(d)(4).  Subsequently, in October 2012, the Department of the Navy Naval Discharge Review Board determined that the Veteran's entire service, from November 1998 to April 2009, was under honorable conditions (general).  See Amended DD Form 214; Discharge Review Decisional Document; 38 C.F.R. § 3.12(g).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2011 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg.  A transcript of that proceeding is of record.

In a March 2016 statement, the Veteran waived his right to have newly developed evidence reviewed in the first instance by the Agency of Original Jurisdiction (AOJ).  Specifically, the pertinent evidence is the report of a December 2014 VA examination for hallux valgus.  See VBA Fast Letter 14-02 (setting forth that while a waiver of initial AOJ review will not be required for newly-revived evidence for claims appealed on or after February 2013, the automatic waiver only applies if the evidence was submitted by the Veteran and/or his representative).  

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's inguinal hernia scar is painful but not unstable.

2. The Veteran has no residuals of his right great toenail removal.

3. Right foot hallux valgus is manifested by DJD first MTP joint with painful motion; it has not been operated with recision of the metatarsal head and is not equivalent to amputation of the great toe; there is no evidence of hallux rigidus.

4. Left foot hallux valgus is manifested by DJD of the first MTP joint with painful motion; it has not been operated with recision of the metatarsal head and is not equivalent to amputation of the great toe; there is no evidence of hallux rigidus.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but no more, for the inguinal hernia scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).

2. The criteria for an initial compensable rating for residuals of right great toenail removal are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2015).

3. The criteria for an initial compensable rating for right foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280 (2015).

4. The criteria for an initial compensable rating for left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board emphasizes that the Veteran's claims for an initial increased ratings arise from awards of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no such allegation of error in this case.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  He has been afforded multiple VA examinations to assess the severity of his service-connected disabilities on appeal.  The Board finds these examinations are adequate for deciding the issues of entitlement to higher ratings for an inguinal hernia scar, residuals of right great toenail removal, and bilateral hallux valgus on appeal, as each involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and a discussion of relevant symptomatology that is responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A. Residuals Inguinal Hernia Scar

The Veteran's inguinal hernia scar is rated as noncompensable under Diagnostic Code 7805.
Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

The Veteran was afforded a VA examination in September 2009.  There, a February 2006 hernia surgery was noted.  The Veteran denied pain, but the examiner acknowledged some soreness around the area.  There was no skin breakdown over the scar.  The scar was measured as 0.3 centimeters by 5 centimeters, and the examiner described the scar as superficial, with no inflammation, edema, or keloid formation.  The examiner stated that the surgery area was well healed and caused no problems.  No hernia recurrence or significant occupational impacts were noted.

At his November 2015 Board hearing, the Veteran testified that his hernia scar is painful from the inside, when his sits, stands or bends.  See Board Hearing Transcript (Tr.) at 3.  He also stated that he experiences pain when he bends or flexes his abdomen.  See id.  The Veteran reported that he experiences pain in the scar area daily.  See id.  

An initial 10 percent rating is warranted under Diagnostic Code 7804 for a single painful scar.  The Veteran has competently testified that his right inguinal hernia scar is painful, and  the September 2009 VA examiner conceded the Veteran experienced soreness in the area of the hernia surgery.  Thus, the Board concludes that the Veteran's right inguinal hernia scar is painful and, as such, an initial 10 percent rating is warranted under Diagnostic Code 7804.  A rating in excess of 10 percent is not warranted as there is no evidence that the Veteran's right inguinal hernia scar is both painful and unstable or that the Veteran has multiple associated scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Further, the Veteran's scar does not affect his head, face or neck, is not deep and does not affect an area of at least 12 square inches (77 square centimeters), rendering Diagnostic Codes 7800, 7801 and 7802 inapplicable.  See id. at Note (3).  Finally, the only disabling effect of the Veteran's hernia scar is that it is painful, rendering Diagnostic Code 7805 inapplicable.  See id; 38 C.F.R. § 4.118, Diagnostic Code 7805.  As such, an initial rating of 10 percent, and no higher, is warranted for right inguinal hernia scar.

B. Residuals of Right Great Toenail Removal

The Veteran's residuals of his right great toenail removal have been rated as noncompensable under Diagnostic Code 5284.  

Under Diagnostic Code 5284, other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  Although a noncompensable rating is not listed under that diagnostic code, a noncompensable rating may be assigned under any diagnostic code where there is no noncompensable rating and the criteria for a compensable rating are not met.  38 C.F.R. § 4.31. 

The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

A September 2009 VA examination report notes that the Veteran's right great toenail had its medial edge resected.  There was no acute infection, and the examiner indicated that there was "good regrowth."

An August 2011 VA examination report indicates that there were no nail abnormalities.

At his November 2015 Board hearing, the Veteran testified that there is no pain in his toenail, but he is embarrassed as it is unsightly.  See Board Hearing Tr. at 4.  The Veteran stated that when he wears sandals he does not like to look at his toenail.  See id.  The Veteran also stated that because his nail catches on his sock, he has to keep it trimmed.  See id.  The Veteran stated that he has no other toenail symptoms.  See id at 5.

An initial compensable rating is not warranted.  Diagnostic Code 5284 requires that a foot injury be "moderate" for a compensable rating to be awarded.  Here, the evidence does not show a moderate injury.  Instead, the Veteran has only reported that he is required to clip his nail frequently and he dislikes the appearance caused by the residuals of his great right toenail removal.  The August 2011 VA examination report notes no nail abnormalities.  The symptoms do not rise to the level of "moderate" under Diagnostic Code 5284.  Indeed, the Veteran has no symptoms other than having to clip his toenail regularly and disliking the appearance of his toenail.  There is no evidence of any pain or any functional limitation associated with his disability.  The disability is merely one that has a minor cosmetic impact.  Without any showing that the Veteran experiences some non-cosmetic symptoms associated with his disability, an initial compensable rating is not warranted.  While "moderate" is a somewhat vague standard, the Board has considered all reported symptoms associated with the Veteran's disability in determining that a compensable rating is not warranted.  38 C.F.R. § 4.6.  For those reasons, the Veteran's disability is not "moderate" and a compensable rating is not warranted under Diagnostic Code 5284.  Moreover, none of the other diagnostic codes relevant to the foot are applicable to the Veteran's disability to allow for an award of a compensable rating.  

C. Hallux Valgus

The Veteran has been assigned separate noncompensable rating for hallux valgus of the right and left feet under Diagnostic Code 5280.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
 § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of minor joints affected by limitation of motion to be combined, not added.  Id. (emphasis added)  

Under Diagnostic Code 5280, unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Initially, the Board notes that a temporary 100 percent rating for treatment of hallux valgus, left foot, requiring convalescence was assigned from April 29, 2011, to July 1, 2011.  See September 2011 Rating Decision.  Additionally, a temporary 100 percent rating was assigned from September 21, 2011, to March 1, 2012, for treatment of right foot hallus valgus requiring convalescence.  The Veteran has not disagreed with those determinations and the Board will not address those periods in determining the propriety of the increased ratings for hallux valgus. 

The Veteran was afforded a VA examination in September 2009.  The Veteran reported bunions on booth feet that bother him with certain shoes but were otherwise unremarkable.  On physical examination there was no evidence of painful motion, swelling, tenderness, weakness or abnormal weight-bearing in either foot.  X-rays showed hallux valgus with bunions bilaterally.  Mild DJD of the first MTP joint was noted in each foot, and the examiner diagnosed bilateral hallux valgus with bunions.  

The Veteran was afforded a VA examination in December 2014.  He reported bilateral foot pain, especially with any prolonged standing or long-distance walking.  The Veteran indicated that continuous standing or walking caused marked flare-ups of pain, which require him to stop and rest.  A diagnosis of bilateral hallux valgus was rendered; hallux rigidus was not endorsed.  He also stated that the Veteran did not experience hammer toes.  The examiner indicated that the Veteran's condition was of mild or moderate severity.  He found that there was no functional impairment of either extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner also noted that the Veteran's prolonged weight bearing appears to cause pain from the Veteran's pes planus (which is separately service-connected and receiving a maximum 50 percent rating).

VA treatment records note pain associated with bilateral hallux valgus both before and after bilateral bunionectomy in 2011.

The Veteran's disabilities do not warrant compensable disability ratings under Diagnostic Code 5280.  There is no evidence that hallux valgus of either foot is severe and equivalent to amputation of the great toe.  Indeed, at the December 2014 VA examination the Veteran's symptoms were described as mild or moderate and not equivalent to amputation of the great toe, and this finding is in conformity with the remainder of evidence, which shows pain with weightbearing at the first MTP joint in each foot.  Likewise, while the Veteran underwent bunionectomies, there is no evidence that the Veteran underwent an operation with recision of metatarsal head.  There was no indication of malunion or nonunion of the tarsal or metatarsal bones in either examination.  Treatment records likewise do not indicate that the Veteran's symptomatology matches the criteria for a compensable rating under Diagnostic Code 5280.  Without such evidence, compensable ratings under Diagnostic Code 5280 are not warranted.  

Additionally, while acknowledging X-ray evidence of DJD of the MTP joints in each foot, such findings do not allow for a compensable rating under Diagnostic Code 5003, as only one group of minor joints in each foot is involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014).  Nor is a compensable rating warranted under 38 C.F.R. § 4.59 for documented painful motion, as there is no compensable rating available for limitation of motion of the MTP joint.  In this regard, the Board emphasizes that the Veteran is receiving the maximum rating available for pes planus, which includes consideration of pain on manipulation and use of the feet.  Compensating him further for painful motion of the great toes would amount to prohibited pyramiding.  38 C.F.R. § 4.14.
Other diagnostic codes do not avail the Veteran.  Critically, he has been diagnosed with hallux valgus throughout the appeal period.  As there is a Diagnostic Code specific to his currently diagnosed condition, he cannot be rated under any other diagnostic codes pertaining to the foot, including Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  In this regard, the Board notes the Veteran's argument that his right foot hallux valgus should be rated under the diagnostic code pertaining to hallux rigidus, Diagnostic Code 5281.  See Board Hearing Tr. at 10.  However, upon VA examination in December 2014, the examiner specifically stated that the Veteran does not have hallux rigidus of either foot.  The evidence of record does not show any evidence of hallux rigidus.  Without such evidence, a rating under Diagnostic Code 5281, pertaining to hallux rigidus, cannot be considered.  Id.

The Board has also considered resultant scars from the Veteran's bunionectomies in determining the propriety of an increased rating.  However, the December 2014 VA examiner, while noting the bunionectomies, stated that the Veteran's resultant scars were not painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  There is no evidence to the contrary.  As such, separate compensable ratings are not warranted for the Veteran's bunionectomy scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

D. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right hernia scar, residuals of right great toenail removal or bilateral hallux valgus.  The pain associated with the right hernia scar is specifically contemplated by Diagnostic Code 7805.  As noted above, there are no residuals of the right great toenail removal.  With respect to hallux valgus, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates no functional impairment caused by the right hernia scar and residuals of right great toenail removal, let alone any impact on the Veteran's ability to work.  Regarding bilateral hallux valgus, difficulty standing and walking for long periods of time was noted at his December 2014 VA examination.  However, also at that examination it was noted that the Veteran was employed in an occupation where he largely sits.  Further, at the September 2009 VA examination, the Veteran noted that he was not working, as he was enrolled as a full time student.  In any event, there is simply no evidence that bilateral hallux valgus-manifested largely by pain in the MTP joint of each great toe-renders the Veteran unemployable.  The issue of entitlement to a TDIU is accordingly not raised by the record.


ORDER

An initial 10 percent rating, but no higher, for residual inguinal hernia scar is granted.

An initial compensable rating for residuals right great toenail removal is denied.

An initial compensable rating for right hallux valgus is denied.

An initial compensable rating for left hallux valgus is denied.
REMAND

Regarding an increased rating for PTSD, the Veteran has asserted that his PTSD has worsened since his last VA examination.  See Board Hearing Tr. at 13.  Thus, a contemporaneous examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Regarding service connection for a neck disability, a VA examination is required.  The Veteran has asserted that he performed multiple jumps in service and reported that he first began experiencing neck problems in service after performing jumps.  See Board Hearing Tr. at 14-15.  This evidence is sufficient to trigger VA's duty to provide an examination to determine the nature and etiology of any neck disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the matter is being remanded, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from May 2014 forward.

2. Schedule the Veteran for a VA examination to determine the current severity of his PTSD. The entire claims file must be made available to the examiner. All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail. 

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any neck disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

The examiner must respond to the following:
Is it at least as likely as not (i.e., 50 percent probability or more) that any diagnosed neck disability is related to the Veteran's period of active service, to include as a result of the cumulative impact of multiple jumps therein?

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, readjudicate the appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


